Name: Council Regulation ( EEC ) No 52/92 of 19 December 1991 amending Regulation ( EEC ) No 3301/91 on the arrangements for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  political geography
 Date Published: nan

 No L 6/111 . 1 . 92 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 52/92 of 19 December 1991 amending Regulation (EEC) No 3301/91 on the arrangements for imports of certain textile products originating in Yugoslavia HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3301 /91 is hereby amended as follows : 1 . In Articles 1 ( 1 ) and 2 (1 ) and in the second paragraph of Article 14, ' 1991 ' shall be replaced by ' 1992'. 2. The last sentence of Article 1 ( 1 ) shall be deleted. 3. The descriptions and codes applying to the categories of textile products listed in the Annex to this Regula ­ tion shall replace the descriptions and codes applying to the same categories as they appear in Annexes I and II to Regulation (EEC) No 3301 /91 . 4. In column 7 of Annex II and Appendices A and B of Annex III, * 1991 ' shall be replaced by '1992'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3301 /91 (') established Community quantitative quotas for imports of certain textile products originating in Yugoslavia, following the suspension, by Regulation (EEC) No 3300/91 (2), of the trade concessions provided for in the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (3) and in related protocols and instruments, including the Additional Protocol on trade in textile products ; Whereas the conditions which led to the establishment of the quantitative quotas still exist ; Whereas the existing arrangements should be maintained for 1992 and Regulation (EEC) No 3301 /91 should there ­ fore be amended in order to carry over the quantitative quotas and other provisions into 1 992 ; Whereas this Regulation could be amended if necessary, in order to take account of developments in the political situation in Yugoslavia, Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1992. This Regulation shall be binding in its entirety arid directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Council The President P. DANKERT (') OJ No L 315, 15. 11 . 1991 , p. 3 . (2) OJ No L 315, 15 . 11 . 1991 , p. 1 . 3) OJ No L 41 , 14. 2. 1983, p. 1 . No L 6/2 Official Journal of the European Communities 11 . 1 . 92 ANNEX Category CN Code Description 6 6203 41 10 Men's or boys' woven breeches, shorts other than swimwear and 6203 41 90 trousers (including slacks) ; women's or girls' woven trousers and 6203 42 31 slacks, of wool, of cotton or of man-made fibres ; 6203 42 33 6203 42 35 Lower parts of tracksuits with lining, other than of category 16 or 29, 6203 42 90 °* cotton or °* man-made fibres 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 621 1 32 42 6211 33 42 6211 42 42 6211 43 42 1 6 6203 1 1 00 Men's or boys' suits and ensembles, other than knitted or crocheted, 6203 12 00 of wool, of cotton or of man-made fibres, excluding ski suits ; 6203 19 10 6203 19 30 Men s or boys tracksuits with lining, with an outer shell of a single 6203 21 00 identical fabric, of cotton or of man-made fibres 6203 22 80 6203 23 80 6203 29 18 6211 32 31 621 1 33 31 21 ex 6201 12 10 Parkas ; anoraks, windcheaters, waister jackets and the like, other ex 6201 12 90 than knitted or crocheted, of wool, of cotton or man-made fibres ; ex 6201 13 10 v -&gt; ni nQn Upper parts of tracksuits with lining, other than of category 16 or 29, 6201 91 00 of cotton or of man-made fibres 6201 92 00 6201 93 00 ex 6202 12 10 ex 620212 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 621 1 32 41 6211 33 41 621 1 42 41 6211 43 41 29 6204 1 1 00 . Women's or girls' suits and ensembles, other than knitted or 6204 1 2 00 crocheted, of wool, of cotton or man-made fibres, excluding ski 6204 13 00 suits ; 6204 19 10 , 6204 21 00 Women s or girls tracksuits with lining, with an outer shell of a 6204 22 80 single identical fabric, of cotton or of man-made fibres 6204 23 80 6204 29 18 6211 42 31 621 1 43 31